Title: To Thomas Jefferson from Edmund Bacon, 8 July 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 8th. July 08.
                  
                  I have received yours of the 5th. inclosed with two hundred and sixty five dollers. I must inform You that we are very much in want of the 30 Dols. which Bishop Gave Brown on order on us for he says he must have the money Immediately. thirteen of our hands are at Mr. Randolphs. the rest is now Imployed Cuting our own Oats. we shall have a noble Crop of oats for the Quantity of Land we sowed. thare has never yet been any Scarcity of water in the Canel sence you Left us as the River has always been flush of water, the Parney Corn has not yet prodused any rosten years. I did not plant it very early because if it was to come so early it would be destroyed by the nigroes so I planted it to Come about the time of other Corn would produce rosten years. I dont no of nothing more but I am Sir Your very Obedient Servt.
                  
                     E Bacon 
                     
                  
               